Citation Nr: 1442912	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for bilateral hearing loss (BHL).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to April 2002. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2010, the Veteran testified during a hearing at the RO before the undersigned. A transcript of the hearing is of record. 

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development. 

The issue of entitlement to service connection for tinnitus has been raised by the record (see May 2014 VA examination report and July 2014 AOJ memorandum), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. OSA clearly and unmistakably existed prior to service and any increase in severity of OSA in service was due to the natural progression of the disease. 

2. There is no current diagnosis of BHL for VA purposes. 




CONCLUSIONS OF LAW

1. The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013). 

2. The criteria for an award of service connection for BHL have not been met. 38 U.S.C.A.  1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In a May 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured, to the extent available. 

The Veteran was afforded VA examinations regarding his service connection claims and, for reasons explained below, the Board finds that the VA examination reports are fully adequate, wholly articulate and take into account all pertinent aspects of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, there has been substantial compliance with the Board's March 2014 remand. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Board's duties to assist have been met. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; this applies only to diseases that are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

OSA is not a listed chronic disease.  VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file at VA).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  More recently, the court held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

As explained below, however, the Veteran does not have a current diagnosis of hearing loss. 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of hearing or respiratory disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board must also assess the credibility, and probative value of the evidence of record in its whole.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  In determining the probative weight, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

OSA

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096 ).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Here, the Board finds the Veteran's September 1991 enlistment examination report does not note OSA.  As a result, the Veteran is presumed sound under § 1111.  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that OSA was both preexisting and not aggravated (i.e., there was no increase in severity or that any increase was due to the natural progress) by service.  Wagner, 370 F.3d. at 1096. 

The clear and unmistakable evidence standard is "onerous" and a "very demanding" standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. at 258. 

The in-service evidence shows that, on March 18, 1994, a request for an ear, nose and throat (ENT) consultation was created.  The Veteran had a history of a bad snoring problem since his early teens; his roommate and shipmates were complaining about it.  Sinus X-rays were performed. 

A March 31, 1994 ENT consultation indicates that the Veteran had chronic nasal congestion and a severe snoring problem; again it was noted that his roommates and shipmates complained.  X-rays showed questionable nasal polyps.  No follow up on this consultation was found, although an October 1994 note on this record reads "NO ANSWER AT WORK FROM ANYONE!!"  An April 1996 re-enlistment examination report does not note OSA.

An August 1999 service treatment record indicates that the Veteran complained of not waking up from his alarm for seven years.  The assessment was hypersomnia versus sleep apnea versus dysthymia.  Again, no further follow up was provided regarding this issue.  A report of medical assessment from March 2002 (a month prior to separation) shows that the Veteran had no health complaints. 

Post service medical records reveal that the Veteran reported to Dr. J.G. in October 2006 that he had sleep apnea "probably since childhood." He had once used a rented CPAP machine awhile back, "but [was] not diagnosed with condition." He requested a sleep study. 

In November 2007, a private pulmonary medicine consultation shows the Veteran stated that he had recurrent apneas while sleeping at least for a few months (according to his girlfriend) and potentially for a much longer period; his mother told him he snored.  His snoring was loud and problematic for years.  He was status post tonsillectomy at age 13.  His weight was stable for the past few years, but he had a chronically elevated body mass index.  The impression was probable OSA. This was confirmed by a December 2007 private sleep study. 

In April 2008, the Veteran submitted his claim for service connection for OSA.  In his July 2009 notice of disagreement (NOD), he stated that he had a snoring problem prior to his tonsils being taken out at age 13, and then snoring became non-existent.  He noted that snoring returned after being in service after 3 years.  The Veteran noted that he complained continuously, but Navy doctors did nothing.  In 2008, he was diagnosed with OSA and felt that if the Navy had completed the sleep study this problem would have been found many years ago. 

In a May 2010 statement, the Veteran's mother attested to the fact that the Veteran grew up with enlarged tonsils and had them removed when he was 13.  He did not have sleep apnea until after he left home after high school and entered the Navy. 

During his June 2010 Board hearing, the Veteran stated he did not have an exact time frame as to when the OSA started (Transcript, p 5).  He stated that he had snoring issues growing up and then others noticed it in the Navy.  Id.  He sought treatment for it and was supposed to get a sleep test, but the test was never scheduled.  Id.  He stated the first time he got out of service was when he received treatment for OSA, but he did not like the CPAP and stopped using it (Id. at 6).  A few years ago, his girlfriend encouraged him to go back to the doctor and he used the CPAP ever since.  Id.  

The Veteran further testified that his initial sleep treatment was in 2002 in San Diego; the doctor no longer had his records.  Id.  No clinician told him his OSA was related to service, but he thought he remembered that the doctor told him "the Navy could have contributed" to his sleep problem because the doctor saw other patients and it seemed to be a trend (Id. at 7-8). 

The Veteran and his mother are competent to report personal observations about his OSA under 38 C.F.R. § 3.159(a)(2).  Although, what the Veteran said in his April 2009 NOD (that he snored until 13, then the problem resolved until three years into service) conflicts with what he told ENT clinicians in 1994 and at the June 2010 Board hearing (that he had a history of a bad snoring problem since his teens).  His mother's statement of May 2010 conflicts with both statements (that the Veteran never had OSA until he entered the Navy). 

As between the report made contemporaneous to service, where there is no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and reports made in the context of seeking monetary benefits from VA, the Board finds the report made during the March 18, 1994 ENT consultation (and other records consistent with that report) to be most probative.  See Caluza, 7 Vet. App. at 511. 

In May 2014, the Veteran underwent VA examination.  The physician-examiner reviewed the Veteran's file and his current diagnosis of OSA was noted.  The examiner gave an accurate history of the evidence regarding the Veteran's claim. 

The examiner stated that the claimed condition, that clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner's reasoning was that the natural progression of OSA was that it worsened with increasing Body Mass Index (BMI).  The Veteran's obstructive sleep apnea became aggravated with the substantial increase in BMI after military service, which is a natural phenomenon.  His weight at end of service was 170 pounds, and at the time of formal OSA diagnosis in 2007, his weight was 220 pounds, a gain of 50 pounds.  Still, the examiner noted that he did not require CPAP in service nor constant use of stimulants. 

The examiner also stated the OSA was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service illness and stated that it was more likely than not that the Veteran's sleep apnea pre-existed his military service.  Historical records indicate that the Veteran had problems with persistent loud snoring, as well as possible apneic pauses, since his early teens, and had a tonsillectomy to try to ameliorate this.  The loud snoring continued into his service period and his hypersomnia most likely represented a manifestation of the sleep apnea.  

Further, the examiner stated that records showed that the Veteran had a Mallampati Class II-III airway.  Class III was considered definite airway narrowing.  Physical examination confirmed Class II-III anatomy.  The Veteran also had the physical characteristic of a relatively small mandible (micrognathia).  These factors were known to increase risk of obstructive sleep apnea, according to the relevant medical literature.  These physical characteristics were present throughout his life, not created by service.  The added weight he gained in service (158 to 170) would have additionally crowded his airway due to increased adiposity within the neck structures. 

Upon review of the probative medical evidence of record, the Board finds that the presumption of soundness has been rebutted by the May 2014 VA opinion that it was clear and unmistakable that the Veteran's OSA pre-existed service.  The evidence does not show that the disability clearly and unmistakably did not increase in severity; there was an increase in the disability in service.  However, while there was an increase in severity in the Veteran's OSA in service, the VA examiner explained that this increase was due to the natural progression of the OSA, that, because of the Veteran's increased body mass index, naturally increased in severity.  There is no medical opinion of record to contradict the VA examiner's opinion.  See Nieves-Rodriquez, supra.  Consequently, the presumption of soundness has been rebutted.  See Wagner, 370 F.3d. at 1096. 

Given that the presumption of soundness had been rebutted, the Board finds the claim fails on the nexus element.  Shedden, 381 F.3d at 1167.  

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, a clear preponderance of the evidence is against his claim for service connection for OSA.  The benefit of the doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

BHL

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds that the evidence does not show that the Veteran has a hearing loss disability for VA compensation purposes.  See Degmetich v. Brown, 104 F. 3d at 1328; Brammer v. Derwinski, 3 Vet. App. at 225. 

Service treatment records show the Veteran had hearing within normal limits in September 1991 (enlistment), April 1996, and November 2001.  An undated form, that appears to have been created at or around the time of separation notes "positive STs" at 3000 hertz in both ears; he was to repeat the audiogram.  This was not considered disqualifying. 

A March 3, 2002 audiogram shows the following results: 




HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
5
15
15
LEFT
20
5
0
15
0

A March 4, 2002 audiogram shows the following results:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
0
5
LEFT
15
0
0
5
0

Post service, in April 2008, the Veteran filed his current claim for service connection for bilateral hearing loss.  In May 2008, Dr. J.G. noted that the Veteran denied having decreased hearing.  

During his June 2010 Board hearing, the Veteran related his in-service noise exposure while working as an aviation electronics technician on a flight deck during deployments and detachments of a ship (see also April 2008 claim).  He was part of the "final checker program," that meant he was the last person to check a plane before it left the flight deck on a flight and was right next to it as it went into high power. (Transcript, p 3.)  The Veteran indicated that he had proper hearing protection that helped but did not always drown out the noise. 

In August 2008, the Veteran underwent VA examination.  Clinical findings show that he did not have hearing loss for VA purposes.  His in-service and post service noise exposure was noted.  Audiogram results were as follows. 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
5
0
15
10
5

Maryland CNC word list speech recognition scores were 98 percent bilaterally.  His hearing was clinically normal bilaterally. 

In July 2009, the Veteran submitted a private hearing chart.  Results were not provided in pure tone format.  Reviewing this chart, bilateral hearing loss for VA purposes is not shown.  Auditory discrimination was 100 percent in the left ear and 96 percent in the right. 

A January 2013 VA record shows that the Veteran's hearing was normal to the whispered voice. 

In May 2014, the Veteran underwent another VA examination.  Again, clinical findings did not reflect a diagnosis of bilateral hearing loss consistent with § 3.385. Audiogram results were as follows. 



HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
20
20
25
LEFT
20
15
20
25
15

Maryland CNC word list speech recognition scores were 98 percent for the right ear and 100 percent for the left ear.  The Veteran's hearing was clinically normal bilaterally.  While a threshold shift was determined to be related to service, there was no present disability reported. 

While the Veteran is competent to report what he experienced regarding his hearing, and the Board finds he was exposed to acoustic trauma in service, the Board is reliant on auditory testing results to see if there is a BHL disability for VA purposes.  See Savage v. Gober and Barr v. Nicholson, supra.

The Board finds there is no existence of a current BHL disability for VA purposes. See Brammer, 3 Vet. App. at 225 (1992).  There is no showing of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz that is 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz that are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test that are less than 94 percent. Furthermore, the Veteran did not exhibit a hearing loss at discharge. 

Here, there is no medical evidence to support a diagnosis of bilateral hearing loss.  See Brammer v. Derwinski, 3 Vet. App. at 225.  Because there is no bilateral hearing loss disability for VA purposes, consideration of the disorder as a chronic disability is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Walker.

The evidence fails to show that the Veteran exhibits a bilateral hearing loss disorder that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  

In the absence of any competent evidence of a bilateral hearing loss disorder, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection for a bilateral hearing loss is not warranted.

The benefit of the doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

Service connection for obstructive sleep apnea is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


